DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775). 
Regarding claim 1, JP’303 teaches a pneumatic tire for a passenger car comprising a bead core, a carcass layer, and a rim cushion rubber (machine translation).  FIG. 1 and FIG. 2 each teach a bead core having a predetermined wire array structure.  FIG. 1 illustrates a tire prior to assembly to a rim having minimum distances between a bead base face 18 and the bottom of the bead core.  FIG. 2 illustrates a tire after assembling to the rim having minimum distances between the rim and the bottom of the bead core. 
JP’303 is silent to the carcass layer being turned back to wrap around the bead core and extending across the bead core; however, official notice is taken that a pneumatic tire comprising a carcass layer wrapping around a bead core to form a turn back portion and extending across the bead core is well-known/conventional.
JP’303 does not recite “a bead core formed of one or more bead wire wound in a ring-like and multiple manner”; however, official notice is taken that a pneumatic tire comprising a bead core formed by winding one or more bead wire in a ring-like manner multiple times is well-known/conventional.
JP’303 does not recite “∆G1, ∆G2, and ∆Gm of the gauges G1, G2, and Gm before and after rim assembly each are in a range of 10% to 60%”.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) JP’303 teaches a working example in Table 1 wherein Ti = 3.85 mm, Si = 2.30 mm, To = 4.05 mm, and So = 2.80 mm and (2) the corresponding ∆Gm would be reasonably between ∆G1 and ∆G2. 
The corresponding ∆G1 = (G1before-G1after)/G1before x100 = (Ti-Si/Ti)x100 = ((3.85-2.30)/3.85) x 100 ≈ 40.3%
The corresponding ∆G2 = (G2before-G2after)/G2before x100 = (To-So/To)x100 = (4.05-2.80)/4.05) x 100 ≈ 30.9%
The corresponding ∆Gm should be between 30.9%-40.3% since Gm is in between G1 and G2.
JP’303 is silent to a rubber occupancy ratio; however, FIG. 1 of Samoto teaches a pneumatic tire comprising a carcass layer forming a closed region surrounding a bead core; particularly, the bead filler 9 is not included in the closed region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with a carcass layer forming a closed region that surrounds the bead core wherein a rubber occupancy ratio in the closed region is 15% or less and the rubber occupancy ratio is calculated as a ratio of a cross-sectional area of a rubber material around the bead core in the closed region to an overall cross-sectional area of the closed region since Samoto shows it is well-known in the tire art to provide a pneumatic tire having a carcass ply forming a closed region that is absent a bead filler and having an extremely low amount of rubber material around the bead core and structure that is substantially similar to the present invention.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead core of JP’303 having 80°≤ Ɵ2 since official notice is taken that a pneumatic tire comprising a rectangular shaped bead core (i.e Ɵ2 = 90°) is well-known/conventional. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’207 (JP 63-149207). 
JP’303 does not recite 7° ≤ arctan {(DT-G1)/WT} ≤ 30°.
Note: the claimed arctan is an inclination angle with respect to the axial width tire direction from contact point C1 to the bead toe.  See annotated FIG. 7 of the instant application. 

    PNG
    media_image1.png
    575
    562
    media_image1.png
    Greyscale

JP’207 teaches a pneumatic tire comprising a bead portion including a bead core.  Angle Ɵ is 30 ± 10° and is an inclination angle of a bead bottom surface with respect to the line L that interconnects A and B.  A and B are locations of the bead bottom surface corresponding to the axial ends of the bead core 6.  Angle Ɵ is measuring the bead surface from point A to the bead toe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 such that it satisfies 7° ≤ arctan {(DT-G1)/WT} ≤ 30° since JP’303 teaches the bead bottom surface of Ti and To being substantially parallel to the axial width direction and JP’207 teaches a pneumatic tire having a bead portion wherein Ɵ = 30 ± 10° to improve rim assembling performance. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of Ebiko (US 2013/0240107).
Regarding claim 4, JP’303 is silent 1.3 ≤G2/φ≤9.5.  However, Ebiko teaches a pneumatic tire comprising bead cores wherein each bead core is formed by a single wire that is wound around the bead core a plurality of times in an annular shape.  Ebiko teaches the steel wire has a diameter from 1.2 to 1.4 mm ([0034]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 satisfying 1.3 ≤G2/φ≤9.5 since JP’303 teaches To (“G2) = 4.05 mm and Ebiko teaches the steel wire which forms a bead core has a diameter (“φ”) that is between 1.2 and 1.4 mm. 
For example: G2/φ = 4.05 mm/1.2 mm ≈ 3.4 mm
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’318 (JP 10-181318) and Ebiko (US 2013/0240107).
JP’303 does not recite 2.0≤Wh/φ≤15.0.  However, JP’318 teaches a pneumatic tire comprising bead portions wherein m=4mm and n=8mm ([0010]). Ebiko teaches a steel wire (“φ”) forming the bead core has a diameter from 1.2 to 1.4 mm ([0035]).    The tire of JP’303 satisfying 2.0≤Wh/φ≤15.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’318 teaches n=8 mm and the corresponding “Wh” would be slightly greater than n, and Ebiko teaches the steel wire forming the bead core has a diameter (φ) from 1.2 to 1.4 mm, and providing known bead dimensions to the same class of tire (i.e. passenger car tires) yields predictable results.  
For example: “Wh/φ” should be slightly greater than 5.7 mm. (5.7 ≈ 8/1.4).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of Isaka (US 2018/0134097). 
Regarding claims 6-7, JP’303 does not recite |∆Gm-∆G2|<|∆G1-∆Gm| (claim 6) and ∆G2<∆Gm<∆G1 (claim 7).  However, these claimed limitations in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Isaka teaches a pneumatic tire having bead portions wherein the bead bottom surface includes angle [Symbol font/0x61] = 17-24° and angle β = 3-7° with an arc portion 18 underneath the middle region of the bead core for the benefits of steering stability and good engagement with the rim (abstract, [0004]) and the claimed relationship would reasonably be satisfied since the biggest change occurs at the bead toe side (“G1”) (see bead bottom surface between FIG. 2 and FIG. 3).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’612 (JP 03-125612) and Kunisawa et al. (US 2016/0152792).
Regarding claim 8, JP’303 is silent to a cushion rubber layer.  However, JP’612 teaches a pneumatic tire comprising an inner liner 4 which is between the innermost layer of the bead core and a rim cushion rubber 5 (FIG. 1).  JP’612 teaches rubber chafer 5 is formed with an inside hard rubber 5H having a hardness 70-85 and an outside soft rubber layer 5S having a hardness 50-65.  The inner liner 4 corresponds to the claimed cushion rubber layer and the rubber chafer corresponds to the rim cushion rubber.  Kunisawa et al. teaches a known rubber composition for an inner liner of a tire having a hardness between 30 and 60.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “a cushion rubber layer having a lower rubber hardness than the rim cushion rubber, the cushion rubber layer being inserted between the innermost layer of the bead core and the rim cushion rubber” because JP’612 teaches a known configuration of providing an inner liner in a pneumatic tire and discloses typical hardness values for the rubber chafer and Kunisawa et al. teaches a known rubber composition of an inner liner and typical hardness values and providing known configuration with known hardness values for the same type of tire and for the same tire constituent yields predictable results. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the cushion rubber layer extending at least from the contact point C1 to the middle point Cm of the bead core in the tire lateral direction since FIG. 1 of JP’612 reasonably satisfies the claimed limitation.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the cushion rubber layer such that it satisfies Tc2<Tc1 since FIG. 1 of JP’612 reasonably satisfies the claimed limitation.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the cushion rubber layer such that it satisfies 0.03≤Tc1/G1≤0.95 since FIG. 1 of JP’612 reasonably satisfies the claimed limitation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’905 (JP 2002-200905). 
Regarding claim 14, JP’303 is silent to an outer reinforcing rubber.  However, JP’905 teaches the hardness of the outer side reinforcing rubber 11 is preferably 65 to 95 degrees in order to secure the tire lateral rigidity and obtain steering stability and the outer side reinforcing rubber 11 is harder than the rim cushion rubber (12) ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “an outer side reinforcing rubber that has a rubber hardness higher than a rubber hardness of the rim cushion rubber, the outer side reinforcing rubber being disposed between the turned back portion of the carcass layer and the rim cushion rubber” since JP’905 teaches a pneumatic tire comprising bead portions wherein each bead portions includes an outer side reinforcing rubber and a rim cushion wherein the hardness of the outer side reinforcing rubber is harder than the rim cushion rubber to obtain steering stability and secure lateral rigidity.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’477 (JP 2009-274477). 
Regarding claim 12, JP’303 does not recite 1.10≤(Hc1-Hc2)/Hc2≤2.80.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 2C of JP’477 teaches a bead core which satisfies the claimed relationship and recites motivation of reducing weight and maintaining load durability (abstract). See annotated FIG. 2C of JP’477 below.

    PNG
    media_image2.png
    675
    636
    media_image2.png
    Greyscale

Regarding claim 15, JP’303 is silent to the claimed wire array structure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the claimed wire array structure since FIG. 2C of JP’477 teaches a bead core which satisfies the claimed invention and recites motivation of reducing weight and maintaining load durability (abstract).
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
On page 8 of the arguments, Applicant argues JP’303 does not disclose or suggest the carcass structure and the rubber occupancy ratio in the closed region is 15% or less.  And, Samoto does not disclose or suggest ∆G1, ∆G2, and ∆Gm.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 8-9 of the arguments, JP’303 or Samoto, individually or in combination, disclose or suggest a technical problem of “in order to reduce weight of a tire, the weight reduction of a bead portion has been recently advanced” and “However, in the above-mentioned conventional pneumatic tire, the rim fittability may deteriorate dur to the omission of the bead filler” as described by the original specification of the present application. 
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 IV.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/06/2022